Exhibit 1 EXECUTION VERSION SECURITIES PURCHASE AGREEMENT dated as of December 6, 2011 by and between Martha Stewart Living Omnimedia, Inc. and J. C. Penney Corporation, Inc. TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE OF SHARES Section 1.1 Purchase and Sale 1 Section 1.2 Closing 1 Section 1.3 Defined Terms Used in this Agreement 1 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 2.1 Subsidiaries 7 Section 2.2 Organization and Power 7 Section 2.3 Authorization, Enforcement 7 Section 2.4 No Conflict 8 Section 2.5 Government Approvals 8 Section 2.6 Authorized and Outstanding Stock 9 Section 2.7 SEC Documents; Financial Information 10 Section 2.8 Internal Accounting and Disclosure Controls 10 Section 2.9 Off Balance Sheet Arrangements 11 Section 2.10
